Fourth Court of Appeals
                                          San Antonio, Texas
                                             November 23, 2015

                                            No. 04-15-00524-CR

                                              Austin PRINCE,
                                                 Appellant


                                                     v.

                                           The STATE of Texas,
                                                 Appellee

                         From the County Court at Law No. 12, Bexar County, Texas
                                          Trial Court No. 432473
                                  Honorable Scott Roberts, Judge Presiding

                                               ORDER
     Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
December 7, 2015.

                                                          PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Andrew Edelman                                        Nicolas A. LaHood
The Law Office of Andrew Harris Edelman                   District Attorney, Bexar County
123 Brackenridge Ave., #301                               101 W. Nueva, Suite 370
San Antonio, TX 78209-7060                                San Antonio, TX 78205




ENTERED THIS 23RD DAY OF NOVEMBER, 2015.